Citation Nr: 1316453	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-27 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to May 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, and Los Angeles, California.

In April 2011, the Board granted reopening of a previously denied claim for service connection for left knee disability.  The Board remanded the reopened claim to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  No preexisting left knee disability was noted when the Veteran was examined for entrance into service.

2.  The evidence does not clearly and unmistakably show that left knee disability existed prior to service and was not aggravated by service.

3.  Left knee symptoms during service were diagnosed as chondromalacia patella, and that disorder continued after service.



CONCLUSIONS OF LAW

1.  It is presumed that the Veteran's left knee was in sound condition when he entered service.  38 U.S.C.A. §§ 1111, 1153 (West 2002) 38 C.F.R. §§ 3.304(b), 3.306 (2012).

2.  Left knee disability, including chondromalacia patella, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board is granting the benefit sought on appeal.  Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim.

The Veteran essentially contends that left knee disability began or was worsened during his active service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in 

examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has stated that, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had a medical examination for entrance into service in February 1965.  On the examination report, the examiner checked normal for the condition of the Veteran's lower extremities.  In March 1965, the Veteran sought outpatient treatment for left knee pain.  He related a history of possible rheumatoid arthritis five years earlier, with subsequent periodic swelling that was aggravated by recent training.  A treating clinician observed no swelling, erythema, warmth, or tenderness, and found that the left knee had a full range of motion.  X-ray of the left knee revealed no radiological evidence of bone disease or pathology.  A treating clinician provided an impression of mild knee sprain.  Several days later the Veteran sought treatment for sore knees.  A clinician indicated that the Veteran was not under medical treatment, and referred the Veteran for mental health evaluation.  A clinician noted that the Veteran did not have a neurological or psychological disorder, and that he wanted to leave the service.

On sick call in April 1965 the Veteran reported sore knees.  A treating clinician found evidence of slight tenderness of the infrapatellar area with a grinding, coarse feeling.  The knees had full ranges of motion, but had much cracking and popping on flexion.  Bilateral knee x-rays showed findings within normal limits.  A clinician provided an impression of questionable laxity of the cruciate ligaments.  On an orthopedic consultation, the Veteran reported that he was once told that he might have rheumatoid arthritis.  He reported that presently he had a five week history of aching, intermittent swelling, and cracking and popping of both knees, aggravated by activity.  The consulting clinician noted evidence of tenderness of both patellas with synovial thickening.  The left patella was quite hypermobile.  The clinician found that the Veteran had a moderate degree of bilateral chondromalacia patellae.  The clinician described the condition as existing prior to entrance to service.

Following ongoing knee pain, the Veteran's situation was considered by a service department Board of Medical Survey.  The report indicated that the Veteran had related a five year history of swelling and decreased range of motion of the left knee.  The Veteran reported that after preservice treatment he was able to participate in athletics but had difficulty with prolonged standing.  The report noted that on active duty the Veteran began to have difficulty with his left knee, but that despite treatment he was unable to undergo the rigors of recruit training.  It was reported that examination of the left knee revealed minimal crepitus, with full range of motion, no swelling, and normal x-rays.  The board found that the Veteran had left chondromalacia patella that made him disqualified for service.  The board stated the opinion that the disability was neither incurred in nor aggravated by the Veteran's period of active service.

After service, in December 1965, the Veteran wrote that during service doctors who examined his left knee told him that the disorder affecting the knee was caused by service.  In statements submitted in November 2004 and May 2005, the Veteran asserted that his chondromalacia patella worsened during his service and was aggravated by the training required by service.  In November 2005, the Veteran's private primary care physician S. S., M.D., wrote that the Veteran has chondromalacia patella of both knees, and that the disorder "can definitely be aggravated by intense physical training such as that in the Marine Corps basic training."

In April 2006, the Veteran's family member M. T. wrote that he first noticed swelling and grinding and cracking noises in the Veteran's knees, worse in the left, after the Veteran was discharged from service.  He stated that the Veteran continued to report knee problems since then.  The Veteran's brother R. T. wrote that the Veteran never visited a doctor or took any medication for his knees before he entered service.  He stated that he was not aware of the Veteran having any knee problems until the Veteran returned home from boot camp.  He stated that the Veteran told him that he had sustained knee injury during service.  The Veteran's brother P. T. wrote that the Veteran did not have treatment for his knees before service, but returned from service with knee swelling and grinding and continued to have knee problems thereafter.

In July 2006, Dr. S. S. expressed the opinion that the Veteran's bilateral chondromalacia patella "most certainly was caused and exacerbated by the strenuous physical activity required in the Marine Corps boot camp."

The Veteran had a VA medical examination in July 2007.  He reported that during service he fell and struck his knees against a wooden board.  He stated that he did not seek treatment then but did so after experiencing ongoing pain, grinding, and giving way of his knees.  He indicated that he continued to have knee problems after service.  Examination revealed crepitus and other findings consistent with chondromalacia patella.  The examiner discussed some of the Veteran's medical records.  The examiner expressed the opinion that the Veteran's bilateral chondromalacia patella was not caused or aggravated by his service.

In a September 2007 statement, the Veteran noted that no evidence of knee problems was found when he entered service in February 1965.  He stated that during service he went to sick call with knee pain.  He asserted that the condition of his knees was aggravated by the demands of training during service.

In October 2007, private orthopedist A. S., M.D., reported that x-rays showed moderate degenerative joint disease in both knees.  Dr. S. stated that it was difficult to say whether the Veteran's service caused his knee problems, but that it might have contributed very slightly to the pain, while it was not the only etiology.

In July 2008, the Veteran had a hearing before an RO Decision Review Officer.  The Veteran stated that he did not have knee problems before he entered service.  He reported that in service during training he missed a jump and struck his knees.  He indicated that as training progressed he began to experience knee pain and to hear cracking and grinding in his kneecaps.  He stated that he went to sick bay and reported his symptoms.  He indicated that a clinician diagnosed chondromalacia patella, and that he was separated from service because of that condition.  He stated that within a few months after service he sought treatment for ongoing symptoms in his knees.  He related that his knee symptoms had continued since.  

In a January 2010 statement, the Veteran asserted that his service medical records contain evidence that he had left knee disability before he was separated from service.

In the April 2011 Board remand, the Board instructed that the claims file be returned to the physician who performed the July 2007 VA examination for review, including discussion of evidence not discussed in the 2007 examination report.  In January 2012, that physician reviewed the claims file.  The examiner expressed the opinion that reports during service that the Veteran reported a history of knee symptoms before service constitute clear and unmistakable evidence that it is at least as likely as not that the Veteran's left knee disorder was not incurred in service.  The examiner stated that he found that the statements from the Veteran's family members and physicians provided very little support for the service connection claim, as in his experience such persons provide such statements to avoid angering a relative or patient.  The examiner expressed the opinion that the finding during service that the Veteran's knee disability was not aggravated by service constitutes clear and unmistakable evidence that the condition was not aggravated by service.

Private treatment records from November 2012 reflect that x-rays showed degenerative joint disease in the left knee.

The Veteran's left knee was found, on the entrance examination report, to be in sound condition when he was examined and accepted for service.  He is therefore entitled to the presumption that his left knee was in sound condition at that time.  For VA benefits purposes, the standard for rebutting the presumption of sound condition is a high standard.  There must be clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.

While there is evidence that the Veteran had left knee symptoms before service, the evidence that the left knee disorder diagnosed during service existed prior to service does not necessarily rise to the level of clear and unmistakable.  During service the Veteran related a history of knee pain several years before service.  Those statements are strong evidence that the Veteran had knee symptoms before service.  The existence of left knee symptoms before service arguably indicates that the chondromalacia patella diagnosed during service existed prior to service.  The lack of medical evidence regarding the preservice condition of the knee, the normal findings on the service entrance examination, and the postservice statements that the left knee was not symptomatic when the Veteran entered service all leave at least some uncertainty as to whether the Veteran had a left knee when he entered service.

There is not clear and unmistakable evidence that the condition of the Veteran's left knee was not aggravated by service.  At entrance into service, the medical examiner found no disorder or impairment of the knee.  Beginning a few weeks into training, the Veteran had left knee pain and symptoms that continued until they became at least part of the reason for his early separation from service.  The evidence recorded during service includes evidence both for and against a conclusion that left knee disability increased during service.  No clinician made a specific finding that any increase in disability was due to the natural progress of a preexisting disease.

In summary, the evidence does not meet the high standard necessary to be clear and unmistakable evidence that left knee disability existed prior to service and was not aggravated by service.  Therefore, the presumption that the Veteran's left knee was in sound condition when he entered is not rebutted; that presumption stands.  The Veteran's presumed sound left knee was symptomatic and was found to have chondromalacia patella during service, so the evidence supports that disability was incurred in service.  Post-service evidence, including the Veteran's submissions in the months and years immediately following service, tend to show that the disorder noted during service remained symptomatic after service.  The record thus supports service connection for the Veteran's left knee disability.



ORDER

Entitlement to service connection for left knee disability is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


